72803: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16766: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72803


Short Caption:FITZGERALD VS. MOBILE BILLBOARDS, LLCCourt:Supreme Court


Related Case(s):79698, 79698-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A737119Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/27/2017 / Garcia-Mendoza, EvaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSean FitzgeraldJames P. Kemp
							(Kemp & Kemp)
						Victoria L. Neal
							(Kemp & Kemp)
						


RespondentMobile Billboards, LLCCarrie E Hurtik
							(Former)
						
							(Hurtik Law & Associates)
						Jonathan R. Patterson
							(Former)
						
							(Hurtik Law & Associates)
						Rachel L. Shelstad
							(Former)
						
							(Hurtik Law & Associates)
						Rachel A. Tygret
							(Former)
						
							(Hurtik Law & Associates)
						


RespondentVincent Bartello
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


04/13/2017Filing FeeFiling fee due for Appeal.


04/13/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-12239




04/13/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-12241




04/17/2017Filing FeeE-Payment $250.00 from James P. Kemp


04/18/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-12765




04/18/2017Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 10 days.17-12805




04/24/2017Notice of Appeal DocumentsFiled Corrected Case Appeal Statement.17-13509




04/27/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eva Garcia-Mendoza.17-14048




05/22/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-17102




05/23/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief; docketing statement; 10 days.17-17244




06/28/2017MotionFiled Respondent's Motion to Withdraw as Attorney.17-21458




07/14/2017Notice of Appeal DocumentsFiled Corrected Case Appeal Statement.17-23524




07/14/2017MotionFiled Appellant's Motion to Extend the Appeal Timeline Based on the Dismissal of Defendant Bartello's Bankruptcy Case.17-23526




08/02/2017Order/ProceduralFiled Order Regarding Motions.  The clerk shall remove Carrie E. Hurtik, Jonathan R. Patterson, Rachel L. Shelstad, Rachel A. Sloane, and the law firm of Hurtik Law & Associates, from the docket of this appeal.  Respondent Vincet Bartello's Notice of Appearance of Counsel or Notice to Proceed in Pro Se due:  30 days.  Respondent Mobile Billboards, LLC's Notice of Appearance of Counsel due:  30 days.  Appellant's Docketing Statement and Transcript Request Form due:  15 days;  Opening Brief and Appendix due:  90 days.17-25619




08/16/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-27364




10/30/2017Order/ProceduralFiled Order Regarding Answering Brief and Conditionally Imposing Sanctions.  This matter will be decided on the opening brief alone, without an answering brief from either respondent. Conditional sanction of $ 250 due: 15 days or Transcript Request Form due: 11 days.17-36998




10/31/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opening Brief and Appendix due: November 13, 2017.17-37195




10/31/2017Transcript RequestFiled Appellant's Certificate that No Transcript is Being Requested.17-37235




11/14/2017BriefFiled Appellant's Opening Brief.17-39141




11/14/2017AppendixFiled Appellant's Appendix Volume 1.17-39142




11/14/2017Case Status UpdateBriefing Completed/To Screening.


05/03/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Pickering/Gibbons/Hardesty. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons. 134 Nev. Adv. Opn. No. 30. NNP18-KP/MG/JH18-16766




05/30/2018RemittiturIssued Remittitur.18-20469




05/30/2018Case Status UpdateRemittitur Issued/Case Closed.


06/13/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 4, 2018.18-20469





Combined Case View